     USDC IN/ND case 1:20-cv-00474 document 1 filed 12/17/20 page 1 of 3


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                       FORT WAYNE DIVISION

CONDRA SMITH,                             )
                                          )
                  Plaintiff,              )
                                          )
            v.                            ) Civil No 1:20-CV-00474
                                          )
UNITED STATES DEPARTMENT OF               ) (Formerly 02D09-2011-PL-000475
EDUCATION, et al,                         ) Allen Superior Court)
                                          )
                  Defendant.              )

                          NOTICE OF REMOVAL

      The United States of America, through its counsel, Thomas L Kirsch II,

United States Attorney for the Northern District of Indiana, and Deborah M.

Leonard Assistant United States Attorney, respectfully show this Court:

      1.    On November 12, 2020, Plaintiff Condra Smith filed a complaint

against the United States Department of Education in the Allen Superior

Court as Cause No. 02D09-2011-PL-000475 and it is now pending therein.

Pursuant to 28 U.S.C. § 1446(a), a copy of the summons and complaint are

attached as Exhibit 1 to this Notice of Removal.

      2.   Pursuant to 28 U.S.C. § 1442(a)(1), Defendant United States of

America may remove this case to this Court because the case was filed against

an agency of the United States.

      3.    Pursuant to 28 U.S.C. § 1446(b), Defendant United States of
       USDC IN/ND case 1:20-cv-00474 document 1 filed 12/17/20 page 2 of 3


America timely filed this Notice of Removal “within thirty days after the

receipt by defendant . . . of a copy of the initial pleading setting forth the claim

for relief. . . .”

       4.      Pursuant to 28 U.S.C. § 1446(d), this Notice “effect[s] the removal

       and the State court shall proceed no further unless and until the case is

       remanded.”

       WHEREFORE, the action now pending in the Allen Superior/Circuit

Court as Cause No. 02D09-2011-PL-000475 be removed to this Court, pursuant

to Title 28, United States Code, Sections 1442 and1446 and that the state court

case be closed.



                                       Respectfully submitted,

                                       THOMAS L. KIRSCH II
                                       UNITED STATES ATTORNEY


                                   By: s/Deborah M. Leonard
                                       Deborah M. Leonard
                                       Assistant United States Attorney
                                       E. Ross Adair Federal Building & U.S.
                                       1300 South Harrison Street, Room 3128
                                       Fort Wayne, IN 46802-3489
                                       Telephone: (260) 422-2595
                                       Facsimile: (260) 426-1616
                                       Email: deborah.leonard@usdoj.gov
     USDC IN/ND case 1:20-cv-00474 document 1 filed 12/17/20 page 3 of 3


                       CERTIFICATE OF SERVICE

      I hereby certify that on December 17, 2020, the NOTICE OF

REMOVAL was electronically filed with the Clerk of the Court using the

CM/ECF system and a copy of the foregoing was served by United States Mail,

postage prepaid to the following:

Condra L. Smith
3301 Lafayette St.
Fort Wayne, IN 46806

Pro-Se Plaintiff




                                         s/ Teresa M. Dillner
                                         Teresa M. Dillner
                                         Legal Assistant, Civil Division
OFFICE OF:
United States Attorney
5400 Federal Plaza, Suite 1500
Hammond, IN 46320
Tel: (219) 937-5500
Fax: (219) 852-2770
